Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 1 of 7 PageID #: 475




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 WILDSTONE CONSTRUCTION, LLC              §
                                          §
 v.                                       §
                                          §   CIVIL NO. 4:19-CV-589-SDJ
 BERKSHIRE HATHAWAY                       §
 SPECIALTY INSURANCE                      §
 COMPANY                                  §

             MEMORANDUM ADOPTING REPORT AND
      RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in

 this action, this matter having been heretofore referred to the Magistrate Judge

 pursuant to 28 U.S.C. § 636. On March 2, 2021, the Magistrate Judge entered

 proposed findings of fact and recommendations (the “Report”), (Dkt. #56), that

 Defendant Berkshire Hathaway Specialty Insurance Company’s (“Berkshire

 Hathaway”) Motion for Partial Summary Judgment (the “Motion”), (Dkt. #36), be

 denied. Berkshire Hathaway filed objections to the Report (the “Objections”),

 (Dkt. #57), and Wildstone Construction, LLC (“Wildstone”) filed a response (the

 “Response”), (Dkt. #59).

       The Court has conducted a de novo review of the Objections and is of the

 opinion that the findings and conclusions of the Magistrate Judge are correct, and

 the Objections are without merit as to the ultimate findings of the Magistrate Judge.

 The Court hereby adopts the findings and conclusions of the Magistrate Judge as the

 findings and conclusions of the Court.




                                          1
Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 2 of 7 PageID #: 476




                                   BACKGROUND

       The factual background of this matter is described at length in the Report.

 See (Dkt. #56 at 1–6). The Court will, therefore, repeat only those details that are

 relevant to the Objections. Berkshire Hathaway contends that it issued a payment

 bond (the “Bond”) for Munilla Construction Management, LLC (“MCM”), a general

 contractor, on a public works project (the “Project”) in Denton County, Texas, for

 the benefit of the Texas Department of Transportation (“TxDOT”). See (Dkt. #36 at

 3–4). Wildstone and MCM executed a subcontract (the “Subcontract”), (Dkt.

 #36-1), under which Wildstone agreed to install storm-drain systems and utility

 relocations on the Project. See id. The Subcontract contained a “no-damages-for-

 delay provision” that was subsequently modified to read, in relevant part:

       Unless otherwise allowable in the AGREEMENT, SUBCONTRACTOR
       shall not be entitled to damages for delays unless agreed to in writing
       by both parties.

 (Dkt. #38 at 3).

       Wildstone alleges, in its Third Amended Complaint, (Dkt. #31), that it is

 entitled to payment from Berkshire Hathaway, in part, for recovery of delay damages.

 See (Dkt. #31 at 4). In response, Berkshire Hathaway has filed the present Motion,

 arguing that the no-damages-for-delay provision is enforceable and that summary

 judgment should be awarded that denies any delay damages sought by Wildstone.

 See (Dkt. #36). Wildstone has responded in opposition, arguing, in part, that

 Wildstone and MCM had an agreement in writing that Wildstone was entitled to

 delay damages, as evidenced by an Affidavit from John Kolb, President of Wildstone,




                                          2
Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 3 of 7 PageID #: 477




 and emails between Wildstone and MCM. See (Dkt. #37); (Dkt. #37-2). Berkshire

 Hathaway has replied in support of its Motion, (Dkt. #38), and Wildstone has filed a

 sur-reply in opposition, (Dkt. #39).

       The Magistrate Judge’s Report recommends that Berkshire Hathaway’s

 Motion be denied on the basis that Wildstone has raised a genuine issue of material

 fact. See (Dkt. #56 at 13).

                   OBJECTIONS TO REPORT AND RECOMMENDATION

       Berkshire Hathaway objects to the Report’s finding “that a fact finder could

 reasonably determine the writings, from both parties, demonstrate Wildstone and

 MCM agreed, in writing, that Wildstone is entitled to damages for delays on the

 Project.” See (Dkt. #57 at 3). Berkshire Hathaway takes issue with the Magistrate

 Judge’s analysis of the Affidavit of John Kolb, in which Kolb testifies that the parties

 agreed that Wildstone would be entitled to delay costs “when paid by TxDOT for

 claims MCM was submitting.” See (Dkt. #57 at 3); (Dkt. #37-2 at 4).

       Berkshire Hathaway contends that Kolb’s statement places a condition on

 Wildstone’s entitlement to delay damages. See (Dkt. #57 at 3). Kolb’s statement,

 Berkshire Hathaway argues, shows that Wildstone would be entitled to delay costs

 only if TxDOT first paid MCM for claims submitted; after MCM was paid, Wildstone’s

 entitlement to compensation for delay costs would actualize. See (Dkt. #57 at 3). Thus,

 according to Berkshire Hathaway, because Wildstone did not present evidence that

 MCM ever submitted a claim or was paid by TxDOT for delay costs, there is no

 evidence of Wildstone’s entitlement to delay damages. See (Dkt. #57 at 3). Berkshire




                                            3
Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 4 of 7 PageID #: 478




 Hathaway dedicates the remainder of its Objections to emphasizing the lack of

 evidence and to state that each of four pieces of correspondence considered in the

 Report do not alone demonstrate that MCM agreed in writing to Wildstone’s

 entitlement to delay damages. See (Dkt. #57 at 4–6). Berkshire Hathaway argues

 that, “[a]t most, those communications and the affidavit testimony of Kolb create a

 fact issue on whether a written agreement existed between MCM and Wildstone for

 MCM to submit a delay claim to TxDOT on behalf of Wildstone.” See (Dkt. #57 at 6).

       Wildstone responds that Berkshire Hathaway’s objection—that Kolb’s

 statement presents a condition on Wildstone’s entitlement to delay damages—is a

 brand-new argument. See (Dkt. #59 at 3). Wildstone is correct. Berkshire Hathaway’s

 Motion argued that the no-damages-for-delay clause is enforceable and precludes

 Wildstone’s entitlement to delay damages. See (Dkt. #36 at 6–7). Wildstone filed a

 response, presenting evidence in support of its assertion that Wildstone and MCM

 had an agreement, as contemplated under the modified no-damages-for-delay clause,

 that Wildstone would be entitled to delay damages. See (Dkt. 37 at 3–7). Though

 Wildstone submitted with its response the Kolb affidavit, which included the

 statement that Berkshire Hathaway now argues presents a condition on the alleged

 agreement, see (Dkt. #37-2 at 4), Berkshire Hathaway’s reply did not contain any

 argument that the agreement was conditional and would require a showing of

 payment from TxDOT. See (Dkt. #38).

       Issues raised for the first time on objection are not properly before the court.

 See Henderson v. Dir., TDCJ-CID, No. 2:14cv941, 2018 WL 739121, at *3 (E.D. Tex.




                                           4
Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 5 of 7 PageID #: 479




 Feb. 7, 2018) (citing Omran v. Prator, 674 F.App’x 353, 355 (5th Cir. 2016) (per

 curiam) (“Omran’s equal-protection claim will not be considered because it was raised

 for the first time in his objections to the magistrate judge’s report and

 recommendation”); Finley v. Johnson, 243 F.3d 215, 222 n.3 (5th Cir. 2001) (“We have

 held that issues raised for the first time in objections to the report of a magistrate

 judge are not properly before the district judge.”); and United States v. Armstrong,

 951 F.2d 626 (5th Cir. 1992)).

       On this basis alone, the objections must be overruled. Further, even if the

 argument were properly before the Court, it is without merit. As previously noted,

 Berkshire Hathaway concedes that, “[a]t most, [the] communications and the

 affidavit testimony of Kolb create a fact issue on whether a written agreement existed

 between MCM and Wildstone for MCM to submit a delay claim to TxDOT on behalf

 of Wildstone.” See (Dkt. #57 at 6). Assuming arguendo that such an agreement

 existed, the question remains as to whether Kolb’s statement—“when paid by TxDOT

 for claims MCM was submitting”—is, in fact, a statement of conditional entitlement

 to delay damages (meaning that, if TxDOT did not pay, Wildstone would not be

 entitled to costs) or merely a statement regarding the time at which payment would

 become due (meaning that entitlement to delay costs is agreed but that delivery of

 the funds depends on when TxDOT actually paid for claims). Berkshire Hathaway,

 which bore the burden of establishing that no genuine issue of material fact exists for

 trial, did not demonstrate that Kolb’s language was limited in the fashion that it




                                           5
Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 6 of 7 PageID #: 480




 describes in the Objections. See Provident Life & Accident Ins. Co. v. Goel, 274 F.3d

 984, 991 (5th Cir. 2001).

       Moreover, Berkshire Hathaway did not produce any evidence showing that

 TxDOT never paid MCM or that MCM never filed a claim on Wildstone’s behalf. Thus,

 Berkshire Hathaway failed to meet “its burden of demonstrating the absence of a

 genuine issue of material fact.” Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996).

 In failing to do so, Berkshire Hathaway did not prompt Wildstone to present opposing

 evidence or argument.

       In sum, the Court finds that Berkshire Hathaway impermissibly raises a new

 argument in its Objections and has not demonstrated that any agreement between

 MCM and Wildstone was conditional. Even if the agreement was conditional,

 Berkshire Hathaway failed to present evidence or demonstrate a lack of evidence

 before the Report was issued that such condition was not met.

       As such, Berkshire Hathaway’s Objections are OVERRULED.

                                      CONCLUSION

       Having considered Defendant Berkshire Hathaway Specialty Insurance

 Company’s Motion for Partial Summary Judgment, (Dkt. #36), the subsequent

 briefing, the record, and the relevant law, the Court ADOPTS the Magistrate Judge’s

 Report and Recommendation, (Dkt. #56), as the findings and conclusions of the Court.

       It is therefore ORDERED that Defendant Berkshire Hathaway Specialty

 Insurance Company’s Motion for Partial Summary Judgment, (Dkt. #36), is hereby

 DENIED.




                                             6
Case 4:19-cv-00589-SDJ-KPJ Document 61 Filed 03/29/21 Page 7 of 7 PageID #: 481



          So ORDERED and SIGNED this 29th day of March, 2021.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                       7
